DETAILED ACTION
	Claims 1-20 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
All references are considered.

Abstract
	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because of the following:
Exceeding 150 words.
On line 7, “position the” should be ---position, the---
On lines 8-9, “at a tangent, and in particular so” should be ---at a tangent so--- for clarity purposes.
Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informality:
In paragraph [0022], on line 4, “work arm 60” should be ---work arm 62---
In paragraph [0032], on line 4, every instance of “fleet angle □” should be ---fleet angle ɵ---
Appropriate correction is required.
Claim Objections
Claims 1, 3, 5, 10-11, 15-16, and 20 are objected to because of the following informalities:
Claim 1: On line 8, “or different,” should be ---or different---
On line 17, “position the” should be ---position, the---
Claim 3: On line 3, “member” should be ---mechanism---
Claim 5: On line 4, “at fleet” should be ---at a fleet---
Claim 10: On line 7, “rotate”  should be ---rotates---
Claim 11: On line 14, “the rest position” should be ---a rest position---
Claim 15: On line 2, “pulley cable”  should be ---primary pulley cable---
Claim 16: On line 3, “member” should be ---mechanism---
Claim 20: On line 5, “the second direction” should be ---a second direction---
On line 10, “respectfully” should be ---respectively---
On line 13, “cable tracks” should be ---the cable tracks---
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “selector mechanism” in claim 13 and “resistance mechanism in claims 1, 11, and 20.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	On lines 1-2 of claim 13, the limitation “selector mechanism” is discussed in paragraph [0039] of the instant disclosure. 
In claims 1, 11, and 20, the limitation “resistance mechanism” is discussed in paragraph [0019] of the instant disclosure.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Regarding claims 1, 11 and 20, the claim language “in particular” renders the intended scope of the claim indefinite since it is unclear if the limitation “the resistance mechanism applies a resistance force on the work arm…” following the claim language above is the intended scope.
Regarding claim 19, the limitation “the first and second exercise motions” on line 2 lacks antecedent basis, and is unclear if the limitation is intended to refer to the “bicep curl exercise motion” and “triceps extension exercise motion” in claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 11, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (US 4456245 A) in view of Habing et al. (US 5885193 A, cited in the IDS, hereinafter Habing).
Regarding claim 1, see Baldwin annotated Figures 1 and 3-4 below, Baldwin discloses a bi-directional exercise machine comprising:
a stationary frame (considered to be frame 10 and overhead frame portion 25);
a resistance mechanism (weight stack 34);
a work arm (upper torso engaging means 12) coupled to the stationary frame (10, 25), the work arm (12) being movable in a first direction (considered to be clockwise direction) for performance of a first exercise motion (considered to be right torso rotation) and alternately being movable in an opposite, second direction (considered to be counterclockwise direction) for performance of a second exercise motion (considered to be left torso rotation, “the upper torso engaging means 12 may be rotated about the defined axis in either direction of movement from a neutral or centered position, as suggested by arrows in FIG. 3.” See column 3 lines 11-14);
a first cam (31) having a cable track providing a first resistance profile (see note below) for the first exercise motion and a second cam (32) having a cable track providing a same or different, second resistance profile (see note below) for the second exercise motion, wherein movement of the work arm (12) in the first direction rotates the first cam (31, “More particularly, upon rotation of the upper torso engaging means 12 in one direction (for example clockwise in FIG. 3), the driving projection 40 engages the member 41 fixed to one cam 31 and drives the cam 31 in rotation with the depending hand grip frame 22. Upon such rotation, which tensions the upper run of the chain 35 (as viewed in FIG. 4), the member 42 fixed to the other cam 32 engages a stationary stop member 44 which is fixed to the frame portion 25 which includes the bearing housing 29. Thus, the other cam 32 is restrained against rotation with the depending hand grip frame 22. Upon movement in a reverse direction (counterclockwise in FIG. 3), the reverse operation occurs. ” See column 3 lines 50-63) and alternately wherein movement of the work arm (12) in the second direction rotates the second cam (32, see column 3 lines 50-63 above); and
a sprocket assembly (considered to be the sprockets coupled to the frame 10, chain 35, intermediate sprocket 36, weight stack sprocket 38, and weight stack chain 39; “More specifically, linkage means are provided for operatively connecting the cam members 31, 32, which function as a variation means, with a weight means generally indicated at 34 and which is capable of imposing a gravitational load. The linkage means includes a looped chain 35 operatively connected at opposite ends thereof with the cam members 31, 32, and passing about an intermediate sprocket 36.” See column 3 lines 24-31) that couples the work arm (12) to the resistance mechanism (34) via the first and second cams (31, 32), so that movement of the work arm is resisted by the resistance mechanism according to the first and second resistance profiles provided by the first and second cams (31, 32);
wherein the sprocket assembly comprises a primary chain (35) having a first end coupled to the first cam (31) and a second end coupled to the second cam (32), and wherein when the work arm (12) is in a rest position the first and second ends of the primary chain both extend at a tangent (see note below) from the cable tracks of the first and second cams, respectively, so that the resistance mechanism (34) applies a resistance force on the work arm (12) via the sprocket assembly immediately upon movement of the work arm (12) out of the rest position.
 
    PNG
    media_image1.png
    693
    648
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    507
    594
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    345
    526
    media_image3.png
    Greyscale

Note: Inasmuch the applicant has described the resistance profiles of the cams are determined by the cams’ shape/outer perimeters in paragraph [0027] of the disclosure, the first and second cams as disclosed by Baldwin provide resistance profiles similar to applicant. Under broadest reasonable interpretation (BRI), the term “tangent” is defined as “a straight line or plane that touches a curve or curved surface at a point, but if extended does not cross it at that point” according to the Oxford English Dictionary (see Appendix). The ends of the primary chain 35 as disclosed by Baldwin (see annotated Figure 3) is shown to extend at a tangent from the cable tracks of the cams similar to applicant.
However, Baldwin does not disclose a pulley assembly that couples the work arm to the resistance mechanism via the first and second cams; and
wherein the pulley assembly comprises a primary pulley cable having a first end coupled to the first cam and a second end coupled to the second cam, and wherein when the work arm is in a rest position the first and second ends of the primary pulley cable both extend at a tangent from the cable tracks of the first and second cams, respectively, so that the resistance mechanism applies a resistance force on the work arm via the pulley assembly immediately upon movement of the work arm out of the rest position.
Habing teaches a similar apparatus, in the same field of endeavor in regards to bi-directional exercise mechanisms, (see Habing annotated Figures 1-3 below) wherein a work arm (exercise member 16) being movable in a first direction (considered to be clockwise direction) for performance of a first exercise motion (considered to be a motion correlated to a clockwise direction, “Although the present invention has been described generally in terms of a multi-hip exerciser, it is to be understood that the present invention is not limited in this regard and may be applied to a variety of other types of physical exercise devices in which bi-directional exercise resistance is desirable. For example, the present invention may be advantageously employed in a leg extension/leg curl exerciser.” See column 3 lines 20-27) and alternately being movable in an opposite, second direction (considered to be counterclockwise direction) for performance of a second exercise motion (considered to be a motion correlated to a counterclockwise direction, see column 3 lines 20-27 above); and
a pulley assembly (considered to be flexible member 20 and pulleys 24, 26, 28; “flexible member 20 may be guided by devices other than pulleys. Other suitable guides may be used as are appropriate for the type of flexible member employed, such as sprockets for a chain”, see column 2 lines 26-29), that couples the work arm (16) to the resistance mechanism (weights 30) via a cam (10), so that movement of the work arm (16) is resisted by the resistance mechanism (30) according to a resistance profile (“Cam 10 is shown in FIGS. 1-3 as having a generally circular profile. However, it should be understood that the exercise resistance as a function of cam rotation can be tailored in either direction by altering the cam profile and the distance of pulley 26 from peripheral surface 18. In a multi-hip exerciser, it is desirable to have identical exercise resistance profiles in each direction of rotation… In other types of exercisers, it may be desirable to have non-circular cam profiles and to have different cam profiles on each side of the neutral position as illustrated in FIG. 4.” See column 2 line 60 – column 3 line 5) provided by the cam (10);
wherein the pulley assembly comprises a primary pulley cable (considered to be flexible member 20, “flexible member 20 may also comprise a braided cable or a chain”, see column 2 lines 19-20) having a first end coupled to the cam (10), and wherein when the work arm (16) is in a rest position, the first end of the primary pulley cable (20) extends at a tangent (similar to applicant, see note above) from the cam (10), so that the resistance mechanism (30) applies a resistance force (“As shown in FIG. 1, cam 10 is in a neutral position, which is to say that cam 10 is not being acted upon by weights 30 to rotate in either the clockwise or counterclockwise direction… Referring now to FIG. 2, cam 10 is shown after rotation in a clockwise direction by an operator exerting an exercise force against exercise member 16… Weights 30 are thus lifted to exert resistance against the operator's rotation of cam 10.” See column 2 lines 41-53) on the work arm (16) via the pulley assembly immediately upon movement of the work arm (16) out of the rest position.

    PNG
    media_image4.png
    720
    621
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have substituted the sprockets and chains as disclosed by Baldwin with functionally equivalent pulleys and cables as taught by Habing (see Habing column 2 lines 26-29 above) to yield the predictable results of connecting the work arm to the resistance mechanism and providing a resistance force to the work arm, and to lower the cost of manufacturing by utilizing cheaper parts such as pulleys and cables.
	Note: When Baldwin is in view of Habing, the intermediate sprocket 36 and weight stack sprocket 38 as disclosed by Baldwin are replaced by pulleys as taught by Habing, and hereinafter called pulleys 36 and 38. Furthermore, the chain 35 and weight stack chain 39 as disclosed by Baldwin are replaced by cables as taught by Habing, and hereinafter called primary pulley cable 35 and cable 39.
Regarding claims 2-4, see Baldwin annotated Figures 1 and 3-4 above, Baldwin as modified by Habing teaches the bi-directional exercise machine of claim 1, as seen above. Baldwin in view of Habing further teaches:
wherein the pulley assembly comprises a floating pulley device (considered to be pulleys 36, 38, and the connection member that connects the pulleys) and wherein the primary pulley cable (35, “More specifically, linkage means are provided for operatively connecting the cam members 31, 32, which function as a variation means, with a weight means generally indicated at 34 and which is capable of imposing a gravitational load. The linkage means includes a looped chain 35 operatively connected at opposite ends thereof with the cam members 31, 32, and passing about an intermediate sprocket 36. The intermediate sprocket 36 is joined with a weight stack sprocket 38 which engages a weight stack chain 39. The weight stack chain 39 is, in turn, couplable with one or more weighting plates in a manner generally known to persons skilled in the arts of designing and building exercising apparatus.” See column 3 lines 24-37) extends through the floating pulley device;
wherein the pulley assembly comprises a secondary pulley cable (cable 39) extending through the floating pulley device, the secondary pulley cable (39, see column 3 lines 24-37 above) having a first end coupled to the stationary frame (10) and a second end coupled to the resistance member (34); and
wherein the floating pulley device comprises a primary pulley wheel (pulley 36, see column 3 lines 24-37 above) around which the primary pulley cable (35) extends and a secondary pulley wheel (pulley 38) around which the secondary pulley cable (39) extends.
Regarding claim 11, see Baldwin annotated Figures 1 and 3-4 above, Baldwin discloses a bi-directional exercise machine comprising:
a stationary frame (considered to be frame 10 and overhead frame portion 25);
a work arm (upper torso engaging means 12) pivotably coupled to the stationary frame;
a first and second cam (31, 32) coupled to the work arm (12) so that pivoting of the work arm (12, see column 3 lines 50-63 above) in a first direction (considered to be clockwise direction) rotates the first cam (31) but not the second cam (32) and so that pivoting of the work arm (12) in the second direction (considered to be counterclockwise direction) rotates the second cam (32) but not the first cam (31);
a resistance mechanism (weight stack 34); and
a sprocket assembly (considered to be the sprockets coupled to the frame 10, chain 35, intermediate sprocket 36, weight stack sprocket 38, and weight stack chain 39; see column 3 lines 24-31 above) that couples the resistance mechanism (34) to the work arm (12) via the first and second cams (31, 32) so that movement of the work arm (12) is resisted by the resistance mechanism (34) according to first and second resistance profiles (see note below) provided by the first and second cams (31, 32), wherein the sprocket assembly comprises a primary chain (35, see column 3 lines 24-31) having a first end coupled to the first cam (31) and a second end coupled to the second cam (32), so that the resistance mechanism (34) applies a resistance force on the work arm (12) via the sprocket assembly immediately upon movement of the work arm (12) out of the rest position.
Note: Inasmuch the applicant has described the resistance profiles of the cams are determined by the cams’ shape/outer perimeters in paragraph [0027] of the disclosure, the first and second cams as disclosed by Baldwin provide resistance profiles similar to applicant.
However, Baldwin does not disclose wherein a pulley assembly that couples the resistance mechanism to the work arm via the first and second cams so that movement of the work arm is resisted by the resistance mechanism according to first and second resistance profiles provided by the first and second cams, wherein the pulley assembly comprises a primary pulley cable having a first end coupled to the first cam and a second end coupled to the second cam, so that the resistance mechanism applies a resistance force on the work arm via the pulley assembly immediately upon movement of the work arm out of the rest position.
Habing teaches a similar apparatus, in the same field of endeavor in regards to bi-directional exercise mechanisms, (see Habing annotated Figures 1-3 above) wherein a cam (10, see column 2 lines 41-53 above) is coupled to a work arm (exercise member 16) so that pivoting of the work arm (16) in a first direction (considered to be clockwise direction) or a second direction (considered to be counterclockwise direction) to rotate the cam (10);
a resistance mechanism (weights 30); and
a pulley assembly (considered to be flexible member 20 and pulleys 24, 26, 28; see column 2 lines 26-29 above), that couples the resistance mechanism (30) to the work arm (16) via a cam (10), so that movement of the work arm (16) is resisted by the resistance mechanism (30) according to a resistance profile (see column 2 line 60 – column 3 line 5 above) provided by the cam (10), wherein the pulley assembly comprises a primary pulley cable (considered to be flexible member 20, see column 2 lines 19-20 above) having a first end coupled to the cam (10);
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have substituted the sprockets and chains as disclosed by Baldwin with functionally equivalent pulleys and cables as taught by Habing (see Habing column 2 lines 26-29 above) to yield the predictable results of connecting the work arm to the resistance mechanism and providing a resistance force to the work arm, and to lower the cost of manufacturing by utilizing cheaper parts such as pulleys and cables.
	Note: When Baldwin is in view of Habing, the intermediate sprocket 36 and weight stack sprocket 38 as disclosed by Baldwin are replaced by pulleys as taught by Habing, and hereinafter called pulleys 36 and 38. Furthermore, the chain 35 and weight stack chain 39 as disclosed by Baldwin are replaced by cables as taught by Habing, and hereinafter called primary pulley cable 35 and cable 39.
	Regarding claims 15-17, see Baldwin annotated Figures 1 and 3-4 above, Baldwin in view of Habing teaches the bi-directional exercise machine of claim 11, as seen above. Baldwin in view of Habing further discloses wherein the pulley assembly comprises a floating pulley device (considered to be pulleys 36, 38, and the connection member that connects the pulleys), and wherein the primary pulley cable (35, see column 3 lines 24-37 above) extends through the floating pulley device;
	the pulley assembly comprises a secondary pulley cable (cable 39, see column 3 lines 24-37 above) extending through the floating pulley device, the secondary pulley cable (39) having a first end coupled to the resistance member (34) and a second end coupled to the stationary frame (10); and
	the floating pulley device comprises a primary pulley wheel (pulley 36, see column 3 lines 24-37 above) around which the primary pulley cable (35) extends and a secondary pulley wheel (pulley 38) around which the secondary pulley cable (39) extends.
	Regarding claim 20, see Baldwin annotated Figures 1 and 3-4 above, Baldwin discloses a bi-directional exercise machine comprising:
a work arm (upper torso engaging means 12);
a first and second cam (31, 32) coupled to the work arm (12) so that pivoting of the work arm (12, see column 3 lines 50-63 above) in a first direction (considered to be clockwise direction) rotates the first cam (31) but not the second cam (32) and so that pivoting of the work arm (12) in the second direction (considered to be counterclockwise direction) rotates the second cam (32) but not the first cam (31);
a resistance mechanism (weight stack 34); and
a sprocket assembly (considered to be the sprockets coupled to the frame 10, chain 35, intermediate sprocket 36, weight stack sprocket 38, and weight stack chain 39; see column 3 lines 24-31 above) that couples the resistance mechanism (34) to the work arm (12) via the first and second cams (31, 32) so that movement of the work arm (12) is resisted by the resistance mechanism (34) according to first and second resistance profiles (see note below) provided by the first and second cams (31, 32), respectfully, wherein the sprocket assembly comprises a primary chain (35, see column 3 lines 24-31) having a first end coupled to the first cam (31) and a second end coupled to the second cam (32), and wherein when the work arm (12) is in a rest position the first and second ends of the primary chain both extend at a tangent (similar to applicant, see note below) from the cable tracks of the first and second cams, respectively, so that the resistance mechanism (34) applies a resistance force on the work arm (12) via the sprocket assembly immediately upon movement of the work arm (12) out of the rest position.
Note: Under BRI, the term “tangent” is defined as “a straight line or plane that touches a curve or curved surface at a point, but if extended does not cross it at that point” according to the Oxford English Dictionary (see Appendix). The ends of the primary chain 35 as disclosed by Baldwin (see annotated Figure 3) is shown to extend at a tangent from the cable tracks of the cams similar to applicant.
However, Baldwin does not disclose a pulley assembly that couples the resistance mechanism to the work arm via the first and second cams, wherein the pulley assembly comprises a primary pulley cable having a first end coupled to the first cam and a second end coupled to the second cam, and wherein when the work arm is in a rest position the first and second ends of the primary pulley cable both extend at a tangent from cable tracks of the first and second cams.
Habing teaches a similar apparatus, in the same field of endeavor in regards to bi-directional exercise mechanisms, (see Habing annotated Figures 1-3 above) wherein a cam (10, see column 2 lines 41-53 above) is coupled to a work arm (exercise member 16) so that pivoting of the work arm (16) in a first direction (considered to be clockwise direction) or a second direction (considered to be counterclockwise direction) to rotate the cam (10); and
a pulley assembly (considered to be flexible member 20 and pulleys 24, 26, 28; see column 2 lines 26-29 above), that couples the work arm (16) to the resistance mechanism (weights 30) via a cam (10), so that movement of the work arm (16) is resisted by the resistance mechanism (30) according to a resistance profile (see column 2 line 60 – column 3 line 5 above) provided by the cam (10), wherein the pulley assembly comprises a primary pulley cable (considered to be flexible member 20, see column 2 lines 19-20 above) having a first end coupled to the cam (10), and wherein when the work arm (16) is in a rest position, the first end of the primary pulley cable (20) extends at a tangent (similar to applicant, see note above) from the cam (10), so that the resistance mechanism (30) applies a resistance force (see column 2 lines 41-53 above) on the work arm (16) via the pulley assembly immediately upon movement of the work arm (16) out of the rest position.
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have substituted the sprockets and chains as disclosed by Baldwin with functionally equivalent pulleys and cables as taught by Habing (see Habing column 2 lines 26-29 above) to yield the predictable results of connecting the work arm to the resistance mechanism and providing a resistance force to the work arm, and to lower the cost of manufacturing by utilizing cheaper parts such as pulleys and cables.

Claims 1, 7-8, 11-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Steffee (US 7537551 B2) in view of Kuo (US 20110034304 A1, cited in the IDS).
Regarding claim 1, see Steffee annotated Figures 1-2 and 4 below, Steffee discloses a bi-directional exercise machine comprising:
a stationary frame (considered to be frame member 265 and surrounding frame members);
a resistance mechanism (weight stack 120);
a work arm (exercise arm 105) coupled to the stationary frame, the work arm (105) being movable in a first direction (considered to be counterclockwise direction) for performance of a first exercise motion (considered to be a motion correlated to a counterclockwise direction, “FIG. 1 illustrates an example exercise machine having a bidirectional resistance mechanism 100 that provides bidirectional resistance to a rotatable exercise arm 105. The example exercise machine of FIG. 1 enables a person using the exercise machine to perform, for either hip (i.e., bilateral), any number of hip exercises, such as hip flexions, hip extensions, hip abductions and/or hip adductions. While the example bidirectional resistance mechanism 100 is described with reference to the example exercise machine of FIG. 1, persons of ordinary skill in the art will readily appreciate that the bidirectional resistance mechanism 100 can be implemented for any number and/or type(s) of exercise machines such as, for example, a combination leg extension and leg curl exercise machine.” See column 1 lines 52-64) and alternately being movable in an opposite, second direction (considered to be clockwise direction) for performance of a second exercise motion (considered to be a motion correlated to a clockwise direction, see column 1 lines 52-64 above);
a first rotatable member (210, “The rotatable members 210 and 215 are rotatably coupled to the shaft 220 (i.e., the members 210 and 215 can rotate freely relative to the shaft 220). The example exercise arm 105 attaches to the example shaft 220 to couple the exercise arm 105 to the bidirectional resistance mechanism 100. The rotatable members 210 and 215 may be implemented as pulleys as depicted in FIGS. 2-7 and/or may be implemented as discs or other rotatable members suitable to move a cable attached to a source of resistance.” See column 7 lines 54-63) having a cable track providing a first resistance profile (see note below) for the first exercise motion and a second rotatable member (215) having a cable track providing a same or different, second resistance profile (see note below) for the second exercise motion, wherein movement of the work arm (105, “For example, when the selector plate 205 is rotated counterclockwise from the at rest position, the first pulley 210 rotates counterclockwise. During such a rotation of the first pulley 210, the second pulley 215 remains at rest against a stop 530 (FIG. 5) on a frame member 265. As the first pulley 210 rotates counterclockwise, the cable 235 is wrapped around the first pulley 210, thereby lifting the weight stack 120. As the selector plate 205 is rotated clockwise back towards the at rest position, the first pulley 210 is rotated clockwise thereby unwrapping the cable 235 and moving the weight stack 120 back towards its at rest position. Likewise, if the selector plate 205 is rotated clockwise from the at rest position the second pulley 215 is rotated clockwise causing the cable to be wrapped around the second pulley 215 thereby lifting the weight stack 120. Meanwhile, the first pulley 210 remains at rest against a second stop 525 (FIG. 5) attached to the frame member 265.” See column 3 lines 34-50) in the first direction rotates the first rotatable member (210) and alternately wherein movement of the work arm (105, see column 3 lines 34-50 above) in the second direction rotates the second rotatable member (215); and
a pulley assembly (considered to be guide pulleys 240-243, coupling pulley 250, and cable 235, “To provide and/or apply a resistive force to the exercise arm 105, the example bidirectional resistance mechanism 100 includes a cable 235, one or more guide pulleys (four of which are illustrated with reference numerals 240, 241, 242 and 243), a coupling pulley 250 and a coupler 255… The example coupling pulley 250 and the example coupler 255 collectively transfer force between a resistance source (e.g., the example weight stack 120) and the example cable 235.” See column 3 lines 12-27) that couples the work arm (105) to the resistance mechanism (120) via the first and second rotatable members (210, 215), so that movement of the work arm (105) is resisted by the resistance mechanism (120) according to the first and second resistance profiles provided by the first and second rotatable members (210, 215; see column 3 lines 34-50 above);
wherein the pulley assembly comprises a primary pulley cable (cable 235) having a first end (260) coupled to the first rotatable member (210) and a second end (705) coupled to the second rotatable member (215), and wherein when the work arm (105) is in a rest position the first and second ends (260, 705) of the primary pulley cable (235) both extend at a tangent (see note below) from the cable tracks of the first and second rotatable members (210, 215), respectively, so that the resistance mechanism (120) applies a resistance force on the work arm (105) via the pulley assembly immediately upon movement of the work arm (105) out of the rest position (see column 3 lines 34-50 above).

    PNG
    media_image5.png
    631
    537
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    637
    698
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    585
    717
    media_image7.png
    Greyscale

Note: Inasmuch the applicant has described the resistance profiles of the cams are determined by the cams’ shape/outer perimeters in paragraph [0027] of the disclosure, the first and second rotatable members as disclosed by Steffee provide resistance profiles similar to applicant. Under BRI, the term “tangent” is defined as “a straight line or plane that touches a curve or curved surface at a point, but if extended does not cross it at that point” according to the Oxford English Dictionary (see Appendix). The ends of the primary pulley cable 235 as disclosed by Steffee is shown to extend at a tangent from the cable tracks of the rotatable members similar to applicant.
However, Steffee does not disclose a first cam and a second cam connecting the pulley assembly to the work arm.
Kuo teaches a similar apparatus, in the same field of endeavor in regards to bi-directional exercise mechanisms, (see Kuo annotated Figures 3 and 11 below) wherein a work arm (crank 60) coupled to the stationary frame (10), the work arm (60) being movable in a first direction (considered to be clockwise direction) for performance of a first exercise motion (considered to be a pulling motion correlated to a clockwise direction, see Abstract) and alternately being movable in an opposite, second direction (considered to be counterclockwise direction) for performance of a second exercise motion (considered to be a pushing motion correlated to a counterclockwise direction, see Abstract);
a first cam (cam member 51) having a cable track providing a first resistance profile (similar to applicant, see note above) for the first exercise motion and a second cam (cam member 50) having a cable track providing a same or different, second resistance profile (similar to applicant, see note above) for the second exercise motion, wherein movement of the work arm (60) in the first direction rotates the first cam (51, “In operation, as shown in FIGS. 6 and 8, when the force transfer member 62 is actuated or operated or moved or rotated relative to the frame 10 clockwise by the user, the cam member 51 may also be actuated or operated or moved or rotated relative to the frame 10 clockwise by the crank 60  and the rotary member 56 and the actuating member 58 in order to actuate or pull the cable 30 and to elevate the weight plates 16 and the carriage 17 (FIGS. 12, 14), at this moment, the other cam member 50 has not been and may not be rotated relative to the frame 10 by the crank 60. As shown in FIGS. 7, 9, and 12-13, the other cam member 50 may also be actuated or operated or moved or rotated relative to the frame 10 counterclockwise by the crank 60”, see paragraph 0048) and alternately wherein movement of the work arm (60) in the second direction rotates the second cam (50, see paragraph 0048 above); and
a pulley assembly (considered to be wheels 20-25, floating pulley assembly 26, and cables 30, 31; “It is to be noted that the arrangement or the coupling of the cables 30, 31 to the weight plates 16 and the carriage 17 with the wheels 20-25 and the pulleys 27, 28 of the floating pulley assembly 26 and the cam members 50, 51 and the crank 60 and the force transfer member 62 allows either of the cam members 50, 51 to be actuated or operated or moved or rotated relative to the frame 10 to pull the cables 30, 31 and to elevate the weight plates 16 and the carriage 17, and the force transfer members 62, 620, 69, 70 may be selected from a handle bar 620, two handles 69, 70, or a foot pedal or a foot actuating member 62 and for allowing the user to suitably train or exercise either the lower or the upper muscle groups of the users.” See paragraph 0052) that couples the work arm (60) to a resistance mechanism (weight plates 16) via the first and second cams (51, 50), so that movement of the work arm (60) is resisted by the resistance mechanism (16) according to the first and second resistance profiles provided by the first and second cams (51, 50).

    PNG
    media_image8.png
    677
    567
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    571
    546
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have substituted the rotatable members as disclosed by Steffee (see column 7 lines 54-63 above) with functionally equivalent cams as taught by Kuo to yield the predictable results of providing resistance based on the resistance profiles of the cams to the work arm, and to improve resistance variability throughout exercise motions.
	Note: When Steffee is in view of Kuo, the first and second rotatable members as disclosed by Steffee are replaced by the first and second cams as taught by Kuo. Therefore, the first and second cams as taught by Kuo connect the work arm to the pulley assembly as taught by Steffee.
	Regarding claim 7, see Steffee annotated Figures 1-2 and 4 above, Steffee as modified by Kuo teaches the bi-directional exercise machine of claim 1, as seen above. Steffee further discloses wherein moving the work arm (105) in the first direction rotates the first rotatable member (210, see column 3 lines 34-50 above) but not the second rotatable member (215) and wherein moving the work arm (105) in the second direction rotates the second rotatable member (215, see column 3 lines 34-50 above) but not the first rotatable member (210).
	When modified, Steffee in view of Kuo, the first and second rotatable members 210, 215 as taught by Steffee are substituted for the first and second cams 51, 50 as taught by Kuo.
	Regarding claim 8, see Steffee annotated Figures 1-2 and 4 above, Steffee as modified by Kuo teaches the bi-directional exercise machine of claim 1, as seen above. Steffee further discloses a driven shaft (220, “As illustrated in FIG. 5, the example shaft 220 is implemented as a part of the example selector plate 205. The exercise arm 105 and the example pulleys 210 and 215 are mounted to rotate about the shaft 220.” See column 3 lines 52-56) extending from the work arm (105), wherein movement of the work arm (105) in the first direction rotates the driven shaft (220) which in turn rotates the first rotatable member (210, see note below), and wherein movement of the work arm (105) in the second direction oppositely rotates the driven shaft (220) which in turn oppositely rotates the second rotatable member (215, see note below).
Note: The driven shaft 220 as disclosed by Steffee is a part of selector plate 205 (see column 3 lines 52-56 above) which rotates the first and second rotatable members (210, 215; see column 3 lines 34-50 above) similar to how applicant’s driven shaft rotates the actuator plate thus rotating the first and second cams as described in paragraph [0024] of the disclosure.
When modified, Steffee in view of Kuo, the first and second rotatable members 210, 215 as taught by Steffee are substituted for the first and second cams 51, 50 as taught by Kuo, thus the driven shaft 220 rotates the first and second cams.
Regarding claim 11, see Steffee annotated Figures 1-2 and 4 above, Steffee discloses a bi-directional exercise machine comprising:
a stationary frame (considered to be frame member 265 and surrounding frame members);
a work arm (exercise arm 105) pivotably coupled to the stationary frame;
a first and second rotatable member (210, 215; see column 7 lines 54-63 above) coupled to the work arm (105) so that pivoting of the work arm (105) in a first direction (considered to be counterclockwise direction, see column 3 lines 34-50 above) rotates the first rotatable member (210) but not the second rotatable member (215) and so that pivoting of the work arm (105) in the second direction (considered to be clockwise direction, see column 3 lines 34-50 above) rotates the second rotatable member (215) but not the first rotatable member (210);
a resistance mechanism (weight stack 120); and
a pulley assembly (considered to be guide pulleys 240-243, coupling pulley 250, and cable 235; see column 3 lines 12-27 above) that couples the resistance mechanism (120) to the work arm (105) via the first and second rotatable members (210, 215) so that movement of the work arm (105) is resisted by the resistance mechanism (120) according to first and second resistance profiles (see note below) provided by the first and second rotatable members (210, 215), wherein the pulley assembly comprises a primary pulley cable (cable 235) having a first end (260) coupled to the first rotatable member (210) and a second end (705) coupled to the second rotatable member (215), so that the resistance mechanism (120) applies a resistance force on the work arm (105) via the pulley assembly immediately upon movement of the work arm (105) out of the rest position (see column 3 lines 34-50 above).
Note: Inasmuch the applicant has described the resistance profiles of the cams are determined by the cams’ shape/outer perimeters in paragraph [0027] of the disclosure, the first and second rotatable members as disclosed by Steffee provide resistance profiles similar to applicant.
However, Steffee does not disclose a first cam and a second cam connecting the pulley assembly to the work arm.
Kuo teaches a similar apparatus, in the same field of endeavor in regards to bi-directional exercise mechanisms, (see Kuo annotated Figures 3 and 11 above) wherein a first and second cam (cam members 51, 50) is coupled to a work arm (crank 60) so that pivoting of the work arm (60) in a first direction (considered to be clockwise/pulling direction, see Abstract) rotates the first cam (51) but not the second cam (50, see paragraph 0048 above) and so that pivoting of the work arm (60) in the second direction (considered to be counterclockwise/pushing direction, see Abstract) rotates the second cam (50) but not the first cam (51, see paragraph 0048 above and note below);
a resistance mechanism (weight plates 16); and
a pulley assembly (considered to be wheels 20-25, floating pulley assembly 26, and cables 30, 31; see paragraph 0052 above) that couples the resistance mechanism (16) to the work arm (60) via the first and second cams (51, 50) so that movement of the work arm (60) is resisted by the resistance mechanism (16) according to first and second resistance profiles (similar to applicant, see note above) provided by the first and second cams (51, 50), wherein the resistance mechanism (16, see paragraph 0052 above) applies a resistance force on the work arm (60) via the pulley assembly immediately upon movement of the work arm (60) out of the rest position.
Note: The intended use of the prior art is when either cam is in motion/use, the other cam is not (see paragraph 0048 above).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have substituted the rotatable members as disclosed by Steffee (see column 7 lines 54-63 above) with functionally equivalent cams as taught by Kuo to yield the predictable results of providing resistance based on the resistance profiles of the cams to the work arm, and to improve resistance variability throughout exercise motions.
Note: When Steffee is in view of Kuo, the first and second rotatable members as disclosed by Steffee are replaced by the first and second cams as taught by Kuo. Therefore, the first and second cams as taught by Kuo connect the work arm to the pulley assembly as taught by Steffee.
	Regarding claims 12-13, see Steffee annotated Figures 1-2 and 4 above, Steffee as modified by Kuo teaches the bi-directional exercise machine of claim 11, as seen above. Steffee further discloses wherein the work arm (105) is positionable into a bicep curl position (see note below) in which moving of the work arm (105) performs a bicep curl exercise motion (see note below) and alternately into a triceps extension position (see note below) in which moving of the work arm (105) performs a triceps extension exercise motion (see note below); and
	a selector mechanism (considered to be selector plate 205 and selector pin 225, “To position the exercise arm 105, the example bidirectional resistance mechanism 100 includes a selector pin 225 and the example selector plate 205 includes a plurality of circumferentially spaced holes 230. By inserting the example selector pin 225 through the exercise arm 105 into one of the example holes 225, the exercise arm 105 can be rotatably positioned (e.g., set to a desired angular position) relative to the bidirectional resistance mechanism 100 (i.e., define at rest position for the exercise arm 105).” See column 3 lines 1-9)  that is manually operable to position the work arm (105) in the bicep curl position and alternately in the triceps extension position.
	Note: Under BRI, the biceps and triceps extension position and motion are interpreted to be analogous to leg curl and leg extension position and motion. It is the intended use of the prior art to implement the disclosed bi-directional resistance mechanism to a variety of exercise machines (“While the example bidirectional resistance mechanism 100 is described with reference to the example exercise machine of FIG. 1, persons of ordinary skill in the art will readily appreciate that the bidirectional resistance mechanism 100 can be implemented for any number and/or type(s) of exercise machines such as, for example, a combination leg extension and leg curl exercise machine. Moreover, while an axis of rotation 110 for the example exercise arm 105 and the example bidirectional resistance mechanism 100 is substantially horizontal in the example of FIG. 1, the example bidirectional resistance mechanism 100 can be implemented to provide an axis of rotation 110 having other orientations (e.g., vertical, 45 degrees, etc.” See column 1 line 58 – column 2 line 4).
	Regarding claim 20, see Steffee annotated Figures 1-2 and 4 above, Steffee discloses a bi-directional exercise machine comprising:
a work arm (exercise arm 105);
a first and second rotatable member (210, 215; see column 7 lines 54-63 above) coupled to the work arm (105) so that pivoting of the work arm (105) in a first direction (considered to be counterclockwise direction, see column 3 lines 34-50 above) rotates the first rotatable member (210) but not the second rotatable member (215) and so that pivoting of the work arm (105) in the second direction (considered to be clockwise direction, see column 3 lines 34-50 above) rotates the second rotatable member (215) but not the first rotatable member (210);
a resistance mechanism (weight stack 120); and
a pulley assembly (considered to be guide pulleys 240-243, coupling pulley 250, and cable 235; see column 3 lines 12-27 above) that couples the resistance mechanism (120) to the work arm (105) via the first and second rotatable members (210, 215) so that movement of the work arm (105) is resisted by the resistance mechanism (120) according to first and second resistance profiles (see note below) provided by the first and second rotatable members (210, 215), respectfully, wherein the pulley assembly comprises a primary pulley cable (cable 235) having a first end (260) coupled to the first rotatable member (210) and a second end (705) coupled to the second rotatable member (215), and wherein when the work arm (105) is in a rest position the first and second ends (260, 705) of the primary pulley cable (235) both extend at a tangent (see note below) from the cable tracks of the first and second rotatable members (210, 215), respectively, so that the resistance mechanism (120) applies a resistance force on the work arm (105) via the pulley assembly immediately upon movement of the work arm (105) out of the rest position (see column 3 lines 34-50 above).
Note: Inasmuch the applicant has described the resistance profiles of the cams are determined by the cams’ shape/outer perimeters in paragraph [0027] of the disclosure, the first and second rotatable members as disclosed by Steffee provide resistance profiles similar to applicant. Under BRI, the term “tangent” is defined as “a straight line or plane that touches a curve or curved surface at a point, but if extended does not cross it at that point” according to the Oxford English Dictionary (see Appendix). The ends of the primary pulley cable 235 as disclosed by Steffee is shown to extend at a tangent from the cable tracks of the rotatable members similar to applicant.
However, Steffee does not disclose a first cam and a second cam connecting the pulley assembly to the work arm.
Kuo teaches a similar apparatus, in the same field of endeavor in regards to bi-directional exercise mechanisms, (see Kuo annotated Figures 3 and 11 below) wherein a first and second cam (cam members 51, 50) is coupled to a work arm (crank 60) so that pivoting of the work arm (60) in a first direction (considered to be clockwise/pulling direction, see Abstract) rotates the first cam (51) but not the second cam (50, see paragraph 0048 above) and so that pivoting of the work arm (60) in the second direction (considered to be counterclockwise/pushing direction, see Abstract) rotates the second cam (50) but not the first cam (51, see paragraph 0048 above and note below);
a resistance mechanism (weight plates 16); and
a pulley assembly (considered to be wheels 20-25, floating pulley assembly 26, and cables 30, 31; see paragraph 0052 above) that couples the resistance mechanism (16) to the work arm (60) via the first and second cams (51, 50) so that movement of the work arm (60) is resisted by the resistance mechanism (16) according to first and second resistance profiles (similar to applicant, see note above) provided by the first and second cams (51, 50), respectively. 
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have substituted the rotatable members as disclosed by Steffee (see column 7 lines 54-63 above) with functionally equivalent cams as taught by Kuo to yield the predictable results of providing resistance based on the resistance profiles of the cams to the work arm, and to improve resistance variability throughout exercise motions.
	Note: When Steffee is in view of Kuo, the first and second rotatable members as disclosed by Steffee are replaced by the first and second cams as taught by Kuo. Therefore, the first and second cams as taught by Kuo connect the work arm to the pulley assembly as taught by Steffee.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Steffee (US 7537551 B2) in view of Kuo (US 20110034304 A1, cited in IDS), and further in view of Davis et al. (US 10786705 B2, hereinafter Davis).
Regarding claim 14, see Steffee annotated Figures 1-2 and 4 above, Steffee as modified by Kuo teaches the bi-directional exercise machine of claims 12-13, as seen above. Steffee further discloses wherein the selector mechanism comprises an engagement plate (selector plate 205) on the stationary frame (see note below), the engagement plate (205) having a first aperture (one of holes 230, see note below) for the bicep curl position and a second aperture (one of holes 230, see note below) for the triceps extension position, and further comprises a selector pin (225) on the work arm (105) for engaging with the first aperture and alternately the second aperture (see column 3 lines 1-9 above).
Note: Inasmuch the applicant has described how the engagement plate is on the stationary frame via structures in paragraph [0039] of the disclosure, the engagement plate 205 is on the stationary frame similar to applicant. Under BRI, the biceps and triceps extension position and motion are interpreted to be analogous to leg curl and leg extension position and motion. It is the intended use of the prior art to rotatably position the work arm along the engagement plate 205 depending on the desired exercise position and motion (see column 3 lines 1-9 above).
However, Steffee does not disclose a spring-loaded selector pin on the work arm for engaging with the first aperture and alternately the second aperture.
Davis teaches a similar apparatus, in the same field of endeavor in regards to resistance exercise machines, (see Daniel annotated Figure 4 below) wherein a selector mechanism (considered to be cam plate 194 and spring-loaded pin 198) comprises an engagement plate (cam plate 194) on a stationary frame (considered to be frame structures such as forward support column 28, see Figure 5), and further comprises a spring-loaded selector pin (198, “Engagement of the spring-loaded pin 198 in each of the holes 200 fixes the intermediate pivot arm 152 into a different angular position with respect to the cam plate 194, thus affecting the starting position.” See column 8 lines 10-13) on a work arm (intermediate pivot arm 152) for engaging with a first aperture (one of holes 200) and alternately a second aperture (one of holes 200).

    PNG
    media_image10.png
    625
    593
    media_image10.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have replaced the selector pin as disclosed by Steffee with the spring-loaded selector pin as taught by Davis in order to provide a more durable and stronger pin.

Allowable Subject Matter
Claims 5-6, which are dependent upon claim 4, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9-10, which are dependent upon claim 8, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18-19, which are dependent upon claim 17, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 5-6, the prior art of record fails to teach or disclose a bi-directional exercise machine in combination with all the structural and functional limitations of claim 4 and further disclosing wherein the primary pulley wheel is centered relative to the first and second cams such that the first and second ends of the primary pulley cable extend at a tangent from the cable tracks of the first and second cams and at fleet angle from the primary pulley wheel to the first and second cams, respectively.
The closest prior art of record includes Steffee (US 7537551 B2), Kuo (US 20110034304 A1), and McCollum et al. (US 5667465 A, hereinafter McCollum).
Steffee discloses a bi-directional exercise machine as seen above, but is silent on wherein the primary pulley wheel is centered relative to the first and second cams such that the first and second ends of the primary pulley cable extend at a tangent from the cable tracks of the first and second cams and at fleet angle from the primary pulley wheel to the first and second cams, respectively. It would have been obvious to modify Steffee with the first and second cams as taught by Kuo (see above). However, Steffee in view of Kuo does not disclose wherein the primary pulley wheel is centered relative to the first and second cams such that the first and second ends of the primary pulley cable extend at a tangent from the cable tracks of the first and second cams and at fleet angle from the primary pulley wheel to the first and second cams, respectively.
Steffee and Kuo each separately do not disclose wherein the primary pulley wheel is centered relative to the first and second cams such that the first and second ends of the primary pulley cable extend at a tangent from the cable tracks of the first and second cams and at fleet angle from the primary pulley wheel to the first and second cams, respectively.
McCollum (see McCollum annotated Figure 3 below) discloses a bi-directional exercise machine comprising: 
a stationary frame (100); 
a resistance mechanism (weight stack 270);
a work arm (40) pivotably coupled to the stationary frame (100, “The apparatus 10 comprises a rotatable disc member 20 connected to an axle 30 which is in turn connected to a lever 40 having a transverse extension 50 for allowing a user to conveniently apply a directionally rotating force to the axle in either a clockwise 60 or counterclockwise 70 direction as for example shown in FIGS. 1, 2. The axle 30 is mounted in a conventional manner on a stationary superstructure or frame 100”, see column 2 line 62 – column 3 line 2), the work arm (40) being movable in a first direction (considered to be counterclockwise direction) for performance of a first exercise motion (considered to be leg curl motion, “Upon a counterclockwise rotation 70, FIG. 5, FIG. 1, the converse operation occurs as described with reference to FIG. 4.” See column 4 lines 21-23) and alternately being movable in an opposite, second direction (considered to be clockwise direction, “Upon a clockwise rotation 60, FIG. 4, of the rotatable member 20, e.g. by the leg force action shown in FIG. 2”, see column 4 lines 4-5) for performance of a second exercise motion (considered to be leg extension motion); 
a pulley assembly (considered to be pulleys 210, 220, 280, 281, pulley subassembly mechanism 240, and cables 160, 250; “The bar bells 140-141 are connected to the opposite ends 150, 151 of the single, unitary cable 160. The cable 160 is engaged around the circumferential groove of a series of pulleys 200, 210, 220 as shown in FIGS. 3-7. Pulley 200 is one of a pair of pulleys 200, 230 mounted on an independent pulley subassembly mechanism 240. A second cable 250 is attached at one end to an immovable point 101 which is connected to the superstructure/frame 100 of machine 10 and the other end of the cable 250 is attached to a rod manifold 260 which is adapted to allow the user to connect a selected number of weight bars 270 thereto.” See column 3 lines 9-20) that couples the resistance mechanism (270) to the work arm (40) via a rotatable member (20) so that movement of the work arm (40) is resisted by the resistance mechanism (270), wherein the pulley assembly comprises a primary pulley cable (160, “The rotatable member 20 has a pair of slots 110, 120 disposed at separate predetermined positions around the periphery of the rotatable member 20 as shown in FIGS. 4, 5. The slots 110, 120 are adapted to receive the shaft portion 130, 131 of a respective bar bell 140, 141, FIGS. 3-7 which act as a stop on the ends of the cable 160.” See column 3 lines 4-9 and column 3 lines 9-20 above) having a first end (150) coupled to a first side (retaining slot 110 via shaft 130) of the rotatable member (20) and a second end (151) coupled to a second side (retaining slot 120 via shaft 131) of the rotatable member (20), so that the resistance mechanism (270) applies a resistance force on the work arm (40) via the pulley assembly immediately upon movement of the work arm (40) out of the rest position (see Abstract);
wherein the pulley assembly comprises a floating pulley device (considered to be pulley subassembly mechanism 240), and wherein the primary pulley cable (160) extends through the floating pulley device (see column 3 lines 9-20 above).

    PNG
    media_image11.png
    642
    527
    media_image11.png
    Greyscale


However, McCollum does not disclose wherein a first cam having a cable track providing a first resistance profile for the first exercise motion and a second cam having a cable track providing a same or different, second resistance profile for the second exercise motion, wherein movement of the work arm in the first direction rotates the first cam and alternately wherein movement of the work arm in the second direction rotates the second cam; and 
wherein the first and second cams rotate about a common axis and wherein the primary pulley wheel is centered relative to the first and second cams such that the first and second ends of the primary pulley cable extend at a tangent from the cable tracks of the first and second cams and at fleet angle from the primary pulley wheel to the first and second cams, respectively.
Regarding claims 9-10, the prior art of record fails to teach or disclose a bi-directional exercise machine in combination with all the structural and functional limitations of claim 8 and further disclosing an actuator plate disposed between the first and second cams, wherein rotation of the driven shaft rotates the actuator plate which in turn selectively engages and rotates the first and second cams, respectively.
The closest prior art of record includes Steffee (US 7537551 B2), Kuo (US 20110034304 A1), and McCollum et al. (US 5667465 A, hereinafter McCollum).
Steffee discloses a bi-directional exercise machine as seen above, but is silent on an actuator plate disposed between the first and second cams, wherein rotation of the driven shaft rotates the actuator plate which in turn selectively engages and rotates the first and second cams, respectively. It would have been obvious to modify Steffee with the first and second cams as taught by Kuo (see above). However, Steffee in view of Kuo does not disclose wherein an actuator plate disposed between the first and second cams, wherein rotation of the driven shaft rotates the actuator plate which in turn selectively engages and rotates the first and second cams, respectively.
Steffee, Kuo, and McCollum (see above) each separately do not disclose wherein an actuator plate disposed between the first and second cams, wherein rotation of the driven shaft rotates the actuator plate which in turn selectively engages and rotates the first and second cams, respectively.
Regarding claims 18-19, the prior art of record fails to teach or disclose a bi-directional exercise machine in combination with all the structural and functional limitations of claim 17 and further disclosing wherein the first and second cams rotate about a common axis and wherein the primary pulley wheel is centered relative to the first and second cams such that the first and second ends of the primary cable member extend at a fleet angle from the primary pulley wheel to the first and second cams, respectively.
The closest prior art of record includes Steffee (US 7537551 B2), Kuo (US 20110034304 A1), and McCollum et al. (US 5667465 A, hereinafter McCollum).
Steffee discloses a bi-directional exercise machine as seen above, but is silent on wherein the primary pulley wheel is centered relative to the first and second cams such that the first and second ends of the primary pulley cable extend at a tangent from the cable tracks of the first and second cams and at fleet angle from the primary pulley wheel to the first and second cams, respectively. It would have been obvious to modify Steffee with the first and second cams as taught by Kuo (see above). However, Steffee in view of Kuo does not disclose wherein the primary pulley wheel is centered relative to the first and second cams such that the first and second ends of the primary pulley cable extend at a tangent from the cable tracks of the first and second cams and at fleet angle from the primary pulley wheel to the first and second cams, respectively.
Steffee, Kuo, and McCollum (see above) each separately do not disclose wherein the primary pulley wheel is centered relative to the first and second cams such that the first and second ends of the primary pulley cable extend at a tangent from the cable tracks of the first and second cams and at fleet angle from the primary pulley wheel to the first and second cams, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
O’Conner (US 10478659 B2) discloses an embodiment of a bi-directional exercise machine comprising a stationary frame, resistance mechanism, a work arm engaging a cam in a first and second direction, a cam providing a resistance profile to the resistance mechanism, and a pulley assembly connecting the work arm to the resistance mechanism, as generally representative of the art.
Webber et al. (US 7981010 B1) discloses an embodiment of a bi-directional exercise machine comprising a stationary frame, resistance mechanism, and a work arm engaging a cam in a first and second direction, as generally representative of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily R Patubo whose telephone number is (571)272-6717. The examiner can normally be reached M-Th 730-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY R PATUBO/Examiner, Art Unit 3784                                                                                                                                                                                                        
/ERIN DEERY/Primary Examiner, Art Unit 3754